Case: 21-50079     Document: 00516366263         Page: 1     Date Filed: 06/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 22, 2022
                                  No. 21-50079                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Aundra Straughn,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:03-CR-3-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          David Aundra Straughn, federal prisoner # 72866-080, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
   We review for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). We need not consider whether the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50079      Document: 00516366263           Page: 2   Date Filed: 06/22/2022




                                     No. 21-50079


   erred by determining that Straughn failed to show extraordinary and
   compelling reasons warranting a sentence reduction because the district
   court’s alternative consideration of the 18 U.S.C. § 3553(a) factors provides
   a sufficient basis for affirmance. See Ward v. United States, 11 F.4th 354, 360-
   62 (5th Cir. 2021); Chambliss, 948 F.3d at 693-94.
          On appeal, Straughn contends that, when the § 3553(a) factors are
   considered properly, intervening changes in sentencing laws, his personal
   history and characteristics, the seriousness of his offense, and his record of
   rehabilitation weigh in favor of his release from prison. However, the district
   court thoroughly analyzed multiple sentencing factors in light of Straughn’s
   criminal history and offense conduct. Straughn’s disagreement with the
   district court’s weighing of the § 3553(a) factors does not warrant reversal.
   See Chambliss, 948 F.3d at 694.
          AFFIRMED.




                                          2